 
 May 16, 2013
 
Judy Brown
Senior Manager - Contracts Research & Industrial Grants
Office of Research, Needles Hall Room 1043
University of Waterloo
200 University Ave W
Waterloo, ON  N2L 3G1
 
Re:          Amendment to Research Agreement between Waterloo, Thompson, and
Senesco
 
Dear Ms. Brown:
 
Pursuant to the Research Agreement effective September 1, 1998, as amended on
September 1, 2012 (the “Agreement”), copy attached, between the University of
Waterloo (“Waterloo”), Dr. John E. Thompson (“Thompson”), and Senesco, Inc.
(“Senesco”), Waterloo, Thompson and Senesco hereby agree to amend the Budget set
forth in the Revised Budget for Year 15, effective September 1, 2012, to the
amended Revised Budget for Year 15, attached hereto, effective July 1, 2013
through August 31, 2013 and (ii) that Article IV, Section A of the Agreement is
hereby amended and restated in its entirety to read: “Senesco agrees to pay for
the cost of work specified in the Budget as set forth in Exhibit A, which Budget
may be revised from time to time upon mutual agreement of the Parties.  Payment
shall be made according to the Payment Schedule provided in Exhibit B.  Payment
is to be made by Senesco in Canadian dollars.”  The Amended Revised Budget for
Year 15 supercedes and replaces the Budget for Year 15 of the Agreement for all
work commencing on or after July 1, 2013.
 
 
 
Very truly yours,
 
 
 
 
 
Leslie J. Browne
 
 
President
 
 
Senesco, Inc.
Agreed and Accepted:
 
 
 
 
 
 
 
 
University of Waterloo
 
 
 
 
 
 
 
 
Dr. John Thompson, Ph.D.
 
 

 
 

 
REVISED BUDGET 
YEAR 15
   
PERIOD:      July 1, 2013 – August 31, 2013
   
Salaries
 
Cdn $/Month
 
Cdn $/2 Months
 
 
 
 
 
 
 
 
 
Senior Research Associate
 
 
 
 
 
 
 
($90,000/year + 25% benefits)
 
$
9,375.00
 
$
18,750.00
 
 
 
 
 
 
 
 
 
Research Associate
 
 
 
 
 
 
 
($50,000/year + 25% benefits)
 
 
5,208.33
 
 
10,416.66
 
 
 
 
 
 
 
 
 
Research Associate
 
 
 
 
 
 
 
($50,000/year + 25% benefits)
 
 
5,208.33
 
 
10,416.66
 
 
 
 
 
 
 
 
 
Research Associate
 
 
 
 
 
 
 
($37,500/year + 25% benefits)
 
 
3,906.25
 
 
7,812.50
 
 
 
 
 
 
 
 
 
Supplies
 
 
 
 
 
 
 
Operating Expenses
 
 
8,000.00
 
 
16,000.00
 
 
 
 
 
 
 
 
 
Subtotal
 
 
31,697.91
 
 
63,395.82
 
 
 
 
 
 
 
 
 
Overhead
 
 
 
 
 
 
 
20% on total direct costs
 
 
6,339.59
 
 
12,679.18
 
 
 
 
 
 
 
 
 
TOTAL BUDGET
 
$
38,037.50
 
$
76,075.00
 

 
 

